CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 1 of 13




            EXHIBIT A
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 2 of 13



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ABDULLAHI WARFA, and OMAR
 OMAR, on behalf of themselves and all            Case No.: 0:18-cv-03103 (TNL)
 others similarly situated, and on behalf of
 the Minnesota Rule 23 Class,

               Plaintiffs,

 v.

 NATIONWIDE EXPRESS, LLC, and
 AMAZON LOGISTICS, INC.,

               Defendants.


                             SETTLEMENT AGREEMENT

        This Settlement Agreement (“Agreement”) is entered into by Abdullahi Warfa and
Omar Omar (“Named Plaintiffs”) individually and on behalf of members of the putative
Settlement Classes (“Plaintiffs”), and Nationwide Express, LLC and Amazon Logistics,
Inc., (“Defendants”). Plaintiffs and Defendants may be referred to collectively as the
“Parties.”

       WHEREAS, Defendant Amazon Logistics, Inc. is a foreign corporation, domiciled
in Delaware that conducts business in Minnesota; and

       WHEREAS, Defendant Nationwide Express is a Minnesota limited liability
company that provides courier services in Minnesota. Defendant Nationwide Express,
LLC began providing courier services for Amazon Logistics, Inc. in approximately May
2018; and

      WHEREAS, Plaintiffs worked as delivery drivers providing services for
Defendants; and

       WHEREAS, Plaintiffs brought this case on behalf of themselves, and other delivery
drivers (the “Lawsuit”), alleging violations of the Fair Labor Standards Act (“FLSA”) and
Minnesota Fair Labor Standards Act (“MFLSA”); and

        WHEREAS, Plaintiffs claim that Defendants violated the FLSA and MFLSA by
failing to pay them an overtime premium when required to do so under law; and
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 3 of 13



      WHEREAS, bona-fide disputes have arisen between Plaintiffs and Defendants
concerning claims for payment of overtime wages, the amount of those alleged overtime
wages, the number of hours worked, liquidated damages, and other sums under the FLSA
and MFLSA; and

      WHEREAS, Defendants deny the allegations, but wish to settle to avoid the
expense, diversion, and annoyance of litigation; and

       WHEREAS, the Parties now desire to compromise, settle and forever resolve and
finally dispose of the claims asserted without further dispute, litigation or other legal
proceedings; and

      NOW, THEREFORE, in consideration of the foregoing, and the promises and other
consideration contained hereinafter, the Parties agree as follows:

1.     TERMS

     a.    Settlement Amount. The maximum settlement amount is $205,000.00
(Two Hundred Five Thousand Dollars and No Cents).

       Allocation of the Settlement Amount. Plaintiffs’ Counsel has provided
       Defendants with a settlement allocation. The Parties agreed the allocation shall
       include 198 delivery drivers who performed delivery work for Defendants during
       the period of May 19, 2018 to March 13, 2019. The computation includes an
       allocation for Plaintiffs’ overtime damages, retaliation damages for Plaintiff Omar
       Omar, attorneys’ fees of one-third of the total maximum settlement amount, and
       reasonable costs (not to exceed $2,000). As part of the allocations, two payments
       of $1,500 each, totaling $3,000, shall be allocated to Named Plaintiffs as service
       payments (the “Service Payments”). Defendants do not oppose the allocations, the
       above Plaintiffs’ Counsel’s fees and costs, or the service payments.

        b.     Motion for Settlement Approval. In addition to drafting this Agreement,
Plaintiffs will draft the Motion for Preliminary Settlement Approval and Certification and
the Notice of Settlement, and provide them to Defendants by July 22, 2019, for
Defendants’ review and edits. The Parties shall also request, in the Motion, certification
for settlement purposes of the Fair Labor Standards Act collective and Rule 23 class
consisting of 198 individuals. Defendants will provide Plaintiffs with any edits within
fourteen (14) days after receipt. By August 12, 2019, Plaintiffs shall file the Motion for
Preliminary Settlement Approval and Certification with the Court, to be heard by the Court
on or about September 25, 2019. The Parties shall request in the preliminary approval and
certification filing that a hearing date for final approval be set by the Court. Plaintiffs will
draft the Motion for Final Settlement Approval and provide it to Defendants for
Defendants’ review and edits at least ten (10) days prior to filing. Plaintiffs shall file the
Motion for Final Settlement Approval with the Court within at least forty-two (42) days

                                               2
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 4 of 13



in advance of the final approval hearing set by the Court consistent with the Court’s local
rules. The substance of Plaintiffs’ Counsel’s motion for attorneys’ fees and costs is not part
of this Agreement. The outcome of any proceeding related to Plaintiffs’ Counsel’s
application for attorneys’ fees and costs shall not terminate this Agreement. Attorneys’
fees and costs sought by Plaintiffs’ Counsel but not awarded shall return to the Settlement
Fund.

       c.     Notice of the Settlement Amount. Within three (3) business days of the
Court’s approval of the Motion for Preliminary Settlement Approval and Certification,
Defendant Nationwide Express, LLC will provide Plaintiffs’ Counsel the names, last-
known addresses, and last-four digits of social security number (if known) for the 198
individuals included in the settlement. Within five (5) business days of receipt, Plaintiffs
will send notice of settlement to all Plaintiffs and class members. This notice is attached
as Exhibit A. The notice will explain that if they do not opt out of the settlement in writing
within forty-five (45) days, that they will receive a check within thirty (30) days of the
Court granting final approval of the settlement. It will explain that cashing the check within
ninety (90) days of issuance will opt the individual into the case and result in a release of
the claims in Section 2 below. The notice will also explain their right to object to the
settlement in writing and appear at the final approval hearing. Defendant Nationwide
Express, LLC shall also personally distribute the notice to those of the 198 class members
who are current employees within ten (10) days of the Court’s approval of the Motion for
Preliminary Settlement Approval and Certification. Plaintiffs’ Counsel, prior to mailing
the notice, will use a national change of address type database to ensure the addresses are
up to date. To the extent mail is returned as undeliverable, Defendant Nationwide Express,
LLC shall provide last known telephone number and/or email address, and full social
security number to Plaintiffs’ Counsel within three (3) days of request so Plaintiffs’
Counsel can either contact the individual to obtain a current address, and/or perform
another address search, to resend the notice.

       d.      Disbursement of Settlement. Defendant Nationwide Express, LLC shall
make settlement payments by delivering checks to Plaintiffs’ Counsel for distribution
within thirty (30) days of the Court’s order granting final approval of the settlement.
Defendant Nationwide Express, LLC shall wire or deliver the attorneys’ fees and costs
payment to Plaintiffs’ Counsel at that time as well. The checks shall be accompanied by a
notice explaining the rights released by cashing the checks, and the rights not released by
not cashing the check. See Exhibit B. The checks will have language printed on the
reverse, to be agreed to by the Parties, explaining that cashing the check will opt them into
the case and release their claims. The checks will be void after ninety (90) days of
issuance. Defendant Nationwide Express, LLC shall cooperate and promptly handle, at
their own expense, any reissuance requests made by Plaintiffs’ Counsel on behalf of
Plaintiffs during the check cashing period.



                                              3
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 5 of 13



       e.     Tax Treatment of the Settlement. For each Settling Plaintiff, Defendant
Nationwide Express, LLC will issue a W-2 for half of the settlement check amount and
report the other half of the settlement check amount on IRS Form 1099. Defendant
Nationwide Express, LLC will report the attorneys’ fees and costs separately on an IRS
Form 1099 to Plaintiffs’ Counsel. Defendant Nationwide Express, LLC will be separately
responsible for their share of employer-side payroll taxes. The two $1,500.00 Service
Payments to the Named Plaintiffs shall be reported on an IRS Form 1099.

2.    RELEASE OF CLAIMS

        By cashing the settlement check, the Settling Plaintiffs will waive and release all
federal and all Minnesota state law wage claims they have, or may have brought, against
Defendants and Releasees, defined as their present and former affiliates, divisions,
members, joint venture partners, subsidiaries, parents, predecessors, any merged entity or
merged entities and/or its or their present and former officers, partners, directors,
employees, agents, attorneys, shareholders and/or successors, insurers or reinsurers,
employee benefit plans (and the trustees, administrators, fiduciaries, agents,
representatives, insurers and reinsurers of such plans), assigns, trustees, heirs,
administrators, executors, representatives and/or principals thereof, and all persons or
entities acting by, through, under, or in concert with any of them, and any individual or
entity that could be jointly liable with any of them, for their work performed through
Defendant Nationwide Express, LLC from May 19, 2018 to June 20, 2019, including, but
not limited to: overtime; minimum wage; travel time; recordkeeping; hours of work; and
any statutory liquidated damages and attorneys’ fees and costs related to the claims
released. Named Plaintiffs (receiving a service award), will execute a general release, and
release all claims they have, or may have brought, against Defendants and Releasees.

        Plaintiffs’ Counsel and Plaintiffs will also irrevocably and unconditionally release,
acquit, and forever discharge any claim that they may have against Defendants or Releasees
for attorneys’ fees or costs associated with Plaintiffs’ Counsel’s representation of Plaintiffs,
the Settlement, or any claims being Released by this Stipulation and related papers specific
to this settlement and litigation, only. Plaintiffs’ Counsel further understand and agree that
any fee payments approved by the Court will be the full, final, and complete payment of
all attorneys’ fees and costs associated with Class Counsel’s representation of these
individuals and/or their representation in the litigation.

       Individuals who do not cash their settlement check will not waive or release any
claims, and Defendants shall retain any settlement funds allocated to these individuals.

3.    DISMISSAL OF CLAIMS

      Within forty-five (45) days of the expiration of the check cashing period, Defendant
Nationwide Express, LLC shall identify those Plaintiffs who cashed their checks.

                                               4
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 6 of 13



Plaintiffs’ Counsel will provide Defendants with a draft Stipulation for Dismissal within
fifty (50) days from expiration of the check cashing period. The Parties shall file a
Stipulation for Dismissal with the Court within fifty-five (55) days of expiration of each
check cashing period. In the Stipulation for Dismissal, the Parties will request that those
who failed to timely cash their checks will have their potential claims dismissed without
prejudice. It will request that those who timely cashed their checks will have their claims
dismissed with prejudice.

4.    ADDITIONAL AGREEMENTS

       a.     No Admission of Liability. By entering into this Agreement, Defendants
do not admit to liability.

      b.      Enforceability of Settlement. The Parties acknowledge and agree that this
Agreement is entered into to settle a bona fide dispute concerning overtime wages and is
meant to be a full and final release of these claims and fully enforceable.

        c.    Right to Revoke. Defendants or Plaintiffs have the right to withdraw from
the Settlement at any time prior to the entry of the Order Granting Approval if: (a) the terms
of this Agreement construed by the Court are materially different from the Parties’
Agreement; or (b) one Party materially breaches the Agreement. Before withdrawing from
the Settlement, any Party must give the remaining Parties fourteen (14) days advanced
notice of their intent to withdraw, the reasons for their intent to withdraw, and provide
the remaining Parties an opportunity to cure any alleged breach of the Agreement before
any withdrawal. If there is a dispute over whether a Party’s withdrawal from the settlement
is allowed under this provision, then the dispute shall be decided by the Court.

        d.      Effect of Revocation or Failure to Grant Final Approval. In the event
any Party revokes the Agreement, (i) this Agreement shall have no force or effect;
(ii) neither this Agreement, nor any other related papers or orders, nor the negotiations
leading to this settlement, shall be cited to, used, or admissible in any judicial,
administrative, or arbitral proceeding for any purpose or with respect to any issue,
substantive or procedural; (iii) the request for certification of the class and/or collective
shall become null and void, and the request for certification shall not be cited to, used, or
admissible in any judicial, administrative, or arbitral proceeding for any purpose or with
respect to any issue, substantive or procedural; (iv) none of the Parties will be deemed to
have waived any claims, objections, defenses, or arguments with respect to the issue of
collective or class action certification or the merits of Plaintiffs’ claims or any other issue;
and (v) the Litigation will continue as if the Agreement had never been entered. If this
Agreement is revoked at any time, or otherwise, Defendants agree that they will cooperate
with Plaintiffs to move the Court for an order resetting the remaining deadlines.



                                               5
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 7 of 13



       e.     Duplicate or Repetitive Lawsuits. Named Plaintiffs and individuals who
cash their checks further covenant they will not participate in any other legal actions against
Defendants for claims released by this Settlement, and will not oppose dismissal from those
actions.

5.    MISCELLANEOUS

       a.      Choice of Law. Any dispute regarding the interpretation or validity or
otherwise arising out of this Agreement, or relating to the Lawsuit or the Released Claims,
shall be subject to the exclusive jurisdiction of the United States District Court for the
District of Minnesota (the “Court”) and Magistrate Judge Leung for the purpose of
resolving any such dispute. The Court shall retain jurisdiction solely with respect to the
interpretation, implementation and enforcement of the terms of this Agreement and all
orders and judgments entered in connection therewith, and the Parties and their counsel
submit to the jurisdiction of the Court for the purposes of interpreting, implementing, and
enforcing this Agreement and all orders and judgments entered in connection therewith.

        b.     Successors/Assigns. This Agreement shall be binding upon and the benefits
shall inure to the Defendants and their successors and assigns, as well as to the members
of the Settlement Class and his/her heirs and representatives.

       c.    Court Approval. In the event the Court does not approve the Agreement,
the Agreement will be null and void, but the Parties shall work together in good faith to
reach a mutually acceptable settlement, if possible.

       d.     Complete Agreement. This Agreement constitutes the entire agreement of
the Parties concerning the subjects contained herein, and all prior and contemporaneous
negotiations and understandings between the Parties shall be deemed merged into this
Agreement.

       e.     Multiple Originals. This Agreement shall become effective upon its
execution, subject to Court approval. The Parties may execute this Agreement in
counterparts, and execution in counterparts shall have the same force and effect as if the
Parties had signed the same instrument. Any signature made and transmitted by email or
fax for the purpose of executing this Agreement shall be deemed an original signature for
purposes of this Agreement and shall be binding upon the signing party.

       f.      Authority. Each party hereto represents and warrants that he has full
authority to bind the party represented.

       g.     No Waiver. No waiver of any of the terms of this Agreement shall be valid
unless in writing and signed by all parties to this Agreement. The waiver by any party
hereto of any provision of this Agreement shall not operate or be construed as a waiver of

                                              6
       CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 8 of 13



any subsequent breach by any party, nor shall any waiver operate or be construed as a
rescission of this Agreement.

        h.      Severability. Should any provision of this Agreement be declared wholly or
partially illegal, invalid, or unenforceable, the offending provision shall be stricken, and all
remaining provisions shall remain in full force and effect and shall be unaffected by such
declaration.

       i.     Extensions of Time. If any deadlines related to this Agreement cannot be
met, Plaintiffs’ Counsel and counsel for Defendants shall meet and confer to reach
agreement on any necessary revisions of the deadlines and timetables set forth in this
Agreement. In the event that the Parties fail to reach such agreement, any of the Parties
may apply to the Court via a noticed motion for modification of the dates and deadlines in
this Agreement.

       j.     Arm’s Length Transaction; Materiality of Terms. The Parties have
negotiated all the terms and conditions of this Agreement at arm’s length. All terms and
conditions of this Agreement in the exact form set forth in this Agreement are material to
this Agreement and have been relied upon by the Parties in entering into this Agreement.




                                               7
CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 9 of 13
CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 10 of 13
CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 11 of 13
      CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 12 of 13


PLAINTIFFS AND THE PUTATIVE                NATIONWIDE EXPRESS, LLC
CLASSES

By:                                        By:                                 _
      ABDULLAHI WARFA                            Owner

By:                                    _   By:                                     _
       OMAROMAR                                  One of Their Attorneys

By:                                        Keillen Curtis (0388308)
       One of Their Attorneys              CURTIS LAW FIRM, LLC
                                           222 South 9th Street, Suite 1600
Michele R. Fisher (303069)                 Minneapolis, MN 55402
Neil D. Pederson (0397628)                 Telephone: (612) 605-7550
NICHOLS KASTER, PLLP                       k.curtis@ceellaw.com
4600 IDS Center, 80 South 8th Street
Minneapolis, MN 55402                      Marcus Jarvis (0317032)
Telephone: (612) 256-3200                  MARCUS-JARVIS LAW LIMITED
fisher@nka.com                              3621 85th Avenue N, Suite 201
npederson@nka.com                          Minneapolis, MN 55443
                                           Telephone: (763) 425-5447
Gregory Walz (183891)                      jarvislawfirm@msn.com
WALZ LAW OFFICE
1411 West Saint Germain, #206              Attorneys for Nationwide Express, LLC
P.O. Box 1794
Saint Cloud, MN 56302
Telephone: (320) 251-5000
greg@walzlaw.com

Attorneys for Plaintiffs



                                           Stephanie L. Sweitzer (admitted pro hac
                                           vice)
                                           Meredith E. Riccio (admitted pro hac vice)
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           77 West Wacker Drive, 5th Floor
                                           Chicago, IL 60601-5094
                                           Telephone: (312) 324-1000
                                           stephanie.swei tzer@morganlewis.com
                                           meredith.riccio@morganlewis.com




                                           8
CASE 0:18-cv-03103-TNL Document 43-1 Filed 08/20/19 Page 13 of 13



                                Bryan R. Browning (388885)
                                Jonathan P. Norrie (347309)
                                Brittany B. Skemp (395227)
                                BASSFORD REMELE
                                100 South 5th Street, Suite 1500
                                Minneapolis, MN 55402-1254
                                Telephone: (612) 333-3000
                                bbrowning@bassford.com
                                jnorrie@bassford.com
                                bskemp@bassford.com

                                Attorneys for Amazon Logistics, Inc.




                                9
